Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered November 7, 1974, convicting him of attempted possession of a controlled substance in the sixth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review an order of the same court, dated June 6, 1974, which denied defendant’s motion to suppress evidence. By order dated June 9, 1975 this court remitted the case to the Criminal Term for further proceedings on the motion to suppress consistent with the opinion in People v Lypka (36 NY2d 210) and directed that the appeal be held in abeyance in the interim (People v Apted, 48 AD2d 859). The Criminal Term has now complied and rendered a decision in accordance therewith. Judgment and order affirmed. No opinion. Rabin, Acting P. J., Hopkins, Martuscello and Latham, JJ., concur. ' [79 Misc 2d 777.]